



COURT OF APPEAL FOR ONTARIO

CITATION: Canadian International Petroleum Corp. v. Dover

Investments Limited, 2017 ONCA 120

DATE: 20170210

DOCKET: M47000 (M46847)

Simmons, Lauwers and Hourigan JJ.A.

BETWEEN

Canadian
    International Petroleum Corp. and

Ghareeb
    Awad

Applicants/Moving Party

and

Dover Investments Limited and Robert
    Salna

Respondents/Respondents

Ghareeb Awad, in person

Howard Wolch, for the respondents

Heard and released orally: February 7, 2017

ENDORSEMENT

[1]

We see no basis on which to interfere with the Chambers judges decision
    to refuse the request for an extension of time to appeal to this court.  The Chambers
    judge declined the extension of time because she was satisfied that there is no
    merit in the proposed appeal.

[2]

We agree with that conclusion.

[3]

The moving parties, Canadian International Petroleum Corp. (CIPC) and
    Dr. Awad, seek to appeal a decision of a Superior Court judge dismissing their
    application as an abuse of process.  The application sought relief in relation to
    an alleged breach of a joint venture agreement in relation to the Abu Sennan
    oil reserve.

[4]

The moving party, Dr. Awad, litigated the question whether there was a
    breach of the joint venture agreement in a British Columbia action and sought,
    among other relief, to have the Abu Sennan reserve conveyed to CIPC.  We agree
    with the Chambers judge that considered it in context, there can be no doubt
    that CIPC was a privy of Dr. Awad and is bound by the result in the B.C.
    action.  We also agree that the application is therefore an abuse of process. 
    This is not a case in exercising discretion not to apply issue estoppel.

[5]

Dr. Awad had no affidavit before the Chambers judge to support his
    contention that the responding parties offered to consent to a transfer of the Divisional
    Court appeal to this court.  The record does not support that allegation.

[6]

The review motion is therefore dismissed.

[7]

Costs of the review motion are to the responding parties on a
    substantial indemnity basis fixed in the amount of $15,000 inclusive of fees, applicable
    disbursements and taxes.  The award of substantial indemnity costs is based on
    the same reasons as the Chambers judge gave for awarding substantial indemnity
    costs.  The motion was an abuse of process.

Janet Simmons J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


